Order entered May 13, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00283-CV

  EMPLOYEE SOLUTIONS MCKINNEY, LLC, ESI/EMPLOYEE SOLUTIONS, L.P.,
                 AND ESI GENERAL, LLC, Appellants

                                             V.

                           MICHAEL WILKERSON, Appellee

                    On Appeal from the 134th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-15-04305

                                         ORDER
      Before the Court is the appellants’ motion to consolidate the appeal in cause number 05-

16-00283-CV, Employee Solutions McKinney, LLC, ESI/Employee Solutions, L.P., and ESI

General, LLC v. Michael Wilkerson with the appeal in cause number 05-16-00501-CV,

Employee Solutions McKinney, LLC, ESI/Employee Solutions, L.P., and ESI General, LLC v.

Michael Wilkerson. We GRANT the motion to consolidate the appeals. We ORDER cause

number 05-16-00501-CV CONSOLIDATED into cause number 05-16-00283-CV.                      We

DIRECT the Clerk of Court to remove all documents from file number 05-16-00501-CV and

refile them in cause number 05-16-00283-CV and treat cause number 05-16-00501-CV as a
closed case. We ORDER that all future pleadings be filed in and bear only cause number 05-16-

00283-CV. Appellants shall file their brief thirty (30) days from the date of this order.


                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE